Title: To James Madison from William Stephens, 22 October 1801
From: Stephens, William
To: Madison, James


SirWashington 22 Oct: 1801
I flattered myself, with the honor of paying my respects this Morning, and called for the purpose, but found you had rode out. Several of my friends in Georgia, and none perhaps, more Zealous, than Genl Jackson, have Supposed me capable to fill the Vacant office of Judge, agreeable to the present System, under the new Judiciary; I am not correctly informed, in Regard to the situation of the District Judge’s appointment, or whether, Mr Gibbons the Gent. Commissioned by Mr Adams, before the Resignation of Judge Clay, is considered as in office, or not, or indeed whether any appointment, to the Circuit Bench, or other wise has been made by the President.

Feeling as much, for the Honor and Consequence of my Native Country, as any in it, nothing would afford me greater satisfaction, than to find those offices well filled, knowing it to be a subject of great Importance, as well to the honor, as to our State, hence you will be pleased to consider this intrusion, in that View. Should however, the office of District Judge be considered as vacant, and my services be considered competent, to so important an appointment, Nothing would afford me greater satisfaction, than to receive such appointment under the present administration.
Having filled the office of one of our Judges of the Superior Court, in Georgia, I was compelled to decline the appointment from the Excessive Fatigue, the duties of the office required, from the Circuits.
If any Information of mine, in regard to the Qualifications of our Legal Gentlemen may be required, I will with Candor communicate it, for the Information of the President, as I am pretty well acquainted with the professional men of our Bar. With sentiments of Esteem I have the Honor to be sir Yr very obt sert
W Stephens Union Inn.
 

   RC (DLC).


   James Jackson (see Jackson to JM, 15 May and 4 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:177, 178 n. 8, 259–60).


   Jefferson nominated Stephens to be judge of the district court of Georgia on 6 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401).

